OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
HonorableC. A. waltere,Page g


1 3: E. (Zd) 601; ScissonY. State, (Tax.Cr:App. 1032)
51 S. X. (ad) 703.
          Thu appliOable 8tatutssof this State whloh
govern the colleotlonof delinquentad valoremtax08 are
not deaQr~16to obtain the propertyagainst. w5loh the tax
ia due but the lienand fonoloeum Iiiprotideda# 8n
addltlonalremedy and aoana for oolleotlngthe tax whIoh
Is Iteelfan obligationpayablaIn money. The rmre gIt-
in& of a lien, reduolngthe tax.oblIgatlon to judgannt
Wd   iO~ClOI3UI%3 Of (L ii013 t0 6OOUS+3 lte o~OIW$I8@Qt WOold
not authorllothe aoooptanoeor anothermodlam of payment
unleaa so providedby statute.

          Artlole7386, RevisedCivil Statuterb     1988, pro-
vides that sult.&hall~bd iihb'for  thi,total; aplljuut of
taxe6, lntore5t, perihltya36 uoita md ahall pray for &a&p
mat r0r thu payment  of the 8weral amounts. xt I8 pro-
vided in ArtioloOS@ that.theproueedingahad.tkreia
@all k *(Ip3-oYld.d b7 law in ordInaryfon0lesure eulta.
A pOr8oMl $AgmMt egOlMt the owner of tb0 133d for tb
years la rbioh 6.0 taxw aom!uodIs proper.     wllliuuon
v&.Czy  ,"'U&land, ( T. 0. A. 19325)8S 5. Is.(fkl)     934
                - baiMtS6 Ind. Sah. Dist. (T. C. A. 19bs)
95 S. W. iSi6,1SSO. In HTooOk6 v. State, (T. C. A. 19Sl)
4l 3. w. (Zd)715, It is 8tat.d:
             *In HarrlaonY. Orr,.896 5. 8. 87l, om-
      St-       this Art1010 (7&26j,thy CO03hSbiOn of
     Appeal8    lntlmatsdthat thu f'allureto rendar8
     persoml jud#aenta&net       thu 6deademt would
     make tba judgmentIaterlooutory,    and In ?3roolcl
     Y. State,15 6. w. (Sd) iwb, qnbakbg      r0r thl*
     oourt,Mr. Chief Jwtloe Higbtmr 8ald that
     the f8Ilureto rendera personal$d&anmt sgalmt
     the deS.ndantrenderedthe judgaient     fundament+
     ally erroneow~~
          Itlstrtmtbattti L8gIsletum hasBIILdeprovI-
slon for the proteotionof the Internetsof the Stati and
other taxingunitsat the em10 by eauiblIng  them to pur-
ohaee ths .&ml in thejevent it Is not oold to other partles.
ArtfOle 7545b,sbi3.8, p~~~id0~that I
           “so property sold fbr tax.6 un6ur brorae
      in euoh suit shall be cl016to the em&or of said
      property,dil%+ly or Itldirfaotly, or to amyon.
HonorableG. A. Waltera, Pa&a3


    havingan‘interoattherein,or to any party
    other than a taxing  unltwhloh ls a party to
    the suit, for 1088 than the amountof the ad-
    juddedvalue aforesaidof said property or the
    aggmgate amount of the juagplsnts  ageinet the
    pro;;ertp ln said suit, whichever 1s lower,and
    the net proceeds of any sale or such property
    niaue under decree or oourt in said suit to any
    party other thanany woh Uxlng unltehallbe-
    long and be distributedto all taxingunits
    whloh are partiesto the suit which by the ju&g-
    rnemtin eaid salt have been found to have tar
    liens agalnet~suchproperty,   pro rata and ia
    proportionto the auouutsof their respsotlve
    tax llena as establish& In said judgmsnt,***m
          Althougha partloulartaxpayer'kyexpreea an-
intentionnot to bid at a tax sale and be will- to &ed
the property to the texlngunits ln satisraotlonof the
judgnmnt,upon the sale bei.n(g
                             oonduotod a8 provided~by
the eat&to, other partleo may bld b the propertyat the
sale and the full amountof the tu be oolleoted. If
the propertyis sold for less than the amountof the judg-
ment and o6sta then the.taxlngunits may resortto rurther
exeoutlonto satisfy the defloIenoywhere a personalj-0
ment has been obtained..
          Seation12 of Artiols7S;Bb providesfor a two
year periodor redemptionand Seotion0 aakee prwIs$on
for an additionalsale of the property when It la bid In
by talng unite. Ho sale may be made by a taxing unit
for less t&n the amountof the judgmentswithoutthe
written oonsentof all othur taringuniteand If the pur-
ohaelngunit does not make the sale within six months
titer the periodof redemptionthe propertymay be sgld
by the Gherlfiat pub1108811).
           Specificand detailedprovisionIs made for
the ju6gment ror paymentof delinquenttaxes,toredlosure
of the tax lien, judioialsale and radmption. We~thlnk
the statutse provide the exoluslveprooedure to be follow-
ed in the rorealomre,  sale an.2 purohase of land ln sat-
lstaotionor aelln'quent ttue8.

          It 14 our opinionthat where three tax* units
hold a juUa;msntfor taxes and a ioreolosureof the tax
Ronoreble0. A. Qil~r8, Paae 4


lien, such units am not authorfssed
                                  to aooept a deed to
the propertyin satis?aotlOqoi the Judgmnt but the pro-
oedureprovidedby statutefor judicialsale s!muldba
hollowed.
                                Yours very tmly
                           ATTORICYOEmRAI   WTFXAS